 1
 2
 3                                                          ~'i~.'~~                   C.. rr'i~. IRT

 4                                                          CL.E      -- ,_
                                                                 ~ 1.~.~        -                       ~
                                                              ~                                         1
 s                                                                   ~~0~~ 1 A~ 2018                    '
                                                                                                            `~,
 6                                                                            r.i~ ~                              ~
                                                            ~,~~ i`~%iL ill 1

 7

 g
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    EMIEL A. KANDI,                         Case No. CV 17-3617 FMO(JC)
12                        Plaintiff,          ORDER ~1~DISMISSING SECOND
                                              AMEND    COMPLAINT AND
13                  v.                        ACTION• AND 2 DENYING
                                              MOTION TO DI~~ISS AS MOOT
14    STEVEN LANGFORD,et al.,
                                              [DOCKET NO.69]
15                        Defendants.
16
17
18 I.      BACKGROUND AND SUMMARY
19         On June 4, 2018, plaintiff Emiel A. Kandi —who is in federal custody at the
20 Federal Prison Camp in Yankton, South Dakota, is proceeding pro se, and has paid
21   the filing fee —filed the operative Second Amended Complaint(also referred to as
22 "SAC"), asserting claims under the Migratory Bird Treaty Act of 1916, 16 U.S.C.
23 §§ 701, et seq.("MBTA")and Bivens v. Six Unknown Named Agents of Federal
24 Bureau of Narcotics (`Givens"l, 403 U.S. 388(1971)(predicated on First
25   Amendment retaliation and/or a violation of state law), against multiple defendants
26 associated with the Federal Correctional Institution in Lompoc, California("FCI
27 Lompoc"), where plaintiff was previously housed, namely: Warden Steven
28 Langford, Correctional Officer Rosales, Unit Manager Scott Webster, the United
      States Bureau ofPrisons("BOP"), and multiple unnamed individuals identified
 2 only as "Doe(s) 1-10" ("Doe Defendants")(collectively "defendants").' (SAC at
 3    1-3). Plaintiff appears to sue the individual defendants in both their individual and
 4 official capacities, and to seek injunctive and monetary relief from all defendants.
 5 (SAC at 1-3, 17-1~8).~
 6           Liberally construed, the Second Amended Complaint essentially alleges that
 7 "BOP staff' violated the MBTA by using high-pressure fire hoses to destroy
 8 migratory Capistrano swallows "a/k/a mud swallows" and their eggs("swallows"),
 9 and swallow nesting areas("swallow nests") at FCI Lompoc during their natural
10 breeding season, and did so without first obtaining the proper permits from the
11    United States Department of the Interior. (SAC at 1-2, at 9 ¶ 6, at 10 ¶ 1, at 11
12 ¶ 11). The Second Amended Complaint also alleges that defendant Webster, and
13
             'Plaintiff concurrently filed over 90 pages of affidavits and exhibits (which this Court
14
      refers to using the Docket and Page ID numbers from the Court's Case Management/Electronic
15    Case Filing System [CM/ECF]) which included affidavits from plaintiff(collectively "Plaintiffs
      Affidavits") dated (i) May 27, 2018(Doc. No. 68-1 at 578-80)("Kandi Aff. #1");(ii) May 8,
16    2017, and originally filed on May 12, 2017(Doc. No 68-1 at 581-84; see also Doc. No. 4 at 33-
17    36)("Kandi Aff. #2"), together with attached exhibits(Doc. No 68-1 at 586-93)("Kandi Af£ #2,
      Ex. A");(iii) October 23, 2017, and originally filed on October 27, 2017(Doc. No 68-1 at 601-
18    04; see also Doc. No. 35-1 at 301-04)("Kandi Aff. #3");(iv) January 14, 2018, and originally
      filed on January 18, 2018(Doc. No 68-1 at 622-23; see also Doc. No. 59 at 493-94)("Kandi Aff.
19
      #4"); and(v) August 29, 2017, and originally filed on October 4, 2017(Doc. No 68-1 at 631-39;
20    see also Doc. No. 32 at 208-16)("Kandi Aff. #5")together with attached exhibits(Doc. No 68-1
      at 640-57)("Kandi Aff. #5, Ex. A"); as well as affidavits originally filed on May 12, 2017,from
21    several other FCI Lompoc inmates, specifically (vi) Jason Clark, dated May 1, 2017(Doc. No
22    68-1 at 587-88; see also Doc. No. 5 at 40-41)("Clark Aff.");(vii) Matthew Gillum, dated May 6,
      2017(Doc. No 68-1 at 594-95; see also Doc. No. 8)("Gillum Af£");(viii) Michael
23    Riconosciutto, dated May 8, 2017(Doc. No 68-1 at 596-97; see also Doc. No. 9)("Riconosciutto
24    Aff."); and (ix) Jonathan Glen, dated May 8, 2017(Doc. No 68-1 at 598-99; see also Doc. No. 7)
     ("Glen Aff.").
25
             ZOn May 12, 2017 and October 27, 2017, plaintiff filed his original and First Amended
26 Complaints, both of which asserted MBTA and other claims against some or all ofthe same
27 defendants, and the latter of which asserted a Bivens claim predicated on first amendment
     retaliation. On May 17, 2018, this Court dismissed the first amended complaint for failure to
28 state a claim with leave to amend. (Docket No. 67).

                                                     2
 1   possibly others, retaliated against plaintiff in violation of the First Amendment and
 2 California law (specifically "The Bane Act," Cal. Civ. Code § 52.1(b)) by issuing
 3 false disciplinary charges against plaintiff in retaliation for plaintiff's filing of
 4 inmate grievances and civil rights litigation. (SAC at 1-2, 9, 13-17).
 5         On June 20, 2018, defendants filed a Motion to Dismiss the Second
 6 Amended Complaint("Motion to Dismiss" or "MTD"). On July 5, 2018, plaintiff
 7 filed a Response and Objections to the Motion to Dismiss("Opp."). On July 18,
 8 2018, defendants filed a Reply.
 9         Based upon the record and the applicable law, and for the reasons discussed
10 below, the Court sua sponte screens the Second Amended Complaint, dismisses the
11   Second Amended Complaint without further leave to amend, dismisses this action,
12 denies the Motion to Dismiss as moot, and directs that Judgment be entered
13 accordingly.
14 II.     THE SECOND AMENDED COMPLAINT
15         Very liberally construed together with Plaintiff's Affidavits, the Second
16 Amended Complaint alleges, in pertinent part, the following:
17         A.     Allegations Related to MBTA Claim
18         Migratory Capistrano swallows are a protected species under the MBTA.
19 ~ (SAC at 8 ¶ 1, 10 ¶ 1).
20         BOP "staff' at FCI Lompoc "washed away and killed active nesting
21   Capistrano Swallows" without first obtaining "the proper permits" from the United
22 States Department ofthe Interior("DOI"). (SAC at 1-2, at 9 ¶ 6, at 10 ¶ 1, at 11
23 ¶ 11). The foregoing "occurred during the 2017 breeding season and, most likely,
24 will continue again each year unless permanently enjoined from doing so." (SAC
25 at 9, ¶ 6; SAC at 10, ¶ 1).
26         Plaintiff personally "witnessed the destruction of completed swallow nesting
27 ~ colonies at the hands of BOP staff." (SAC at 8-9, ¶ 3; SAC at 10, ¶ 5; Kandi Aff.
28 #2 at 1). Other inmates also witnessed an inmate "Bird Shower Crew" use high-

                                                3
 1   pressure fire hoses to destroy swallows and their nesting areas during their natural
 2 breeding season. (SAC at 8-9, ¶ 3; SAC at 10, ¶ 5; Clark Aff. at 1-2 [noting
 3 incident on May 1, 2017, when inmates used fire hoses to destroy "nest building
 4 swallows" and "wholly constructed nests"]; Gillum Aff. at 1-2 [during "six weeks"
 5 prior to May 6, 2017, inmate witnessed "five times" when inmate "Bird Shower
 6 Crew" destroyed swallow nests and swallows]; Riconosciutto Aff. at 1-2 [noting
 7 incident on May 5, 2017, when "Bird Shower Crew" destroyed "four(4) occupied
 8 and completed cliff swallow nests"]; Glen Aff. at 1-2 [noting incident within "last
 9 two weeks of[May 8, 2017]" when FCI Lompoc staff directed inmates to destroy
10 "mud swallow nesting colonies" with high-pressure fire hoses]).
11         The BOP's actions were "directly at odds" with plaintiffls religious beliefs
12 (i.e.,the "Asatru faith"), and caused "procedural injury" to plaintiff because they
13 "had a negative effect on the plaintiff's `aesthetic, conservational, and recreational'
14 religious beliefs, and constituted a `concrete interest' which sufficiently `adversely
15 affected or aggrieved"' plaintiff. (SAC at 1-2; SAC at 9, ¶¶ 5, 10; SAC at 10, ¶ 5;
16 SAC at 11, ¶ 11; Kandi Aff. #2 at 2-3).
17         B.     Allegations Related to Bivens Claim
18         Plaintiff is a "practicing member of the Nordic Asatru faith," and plaintiff
19 can "read and write in a runic alphabet." (Kandi Aff. #5 at 2, ¶ 6). The BOP "is
20 aware of[plaintiff's] confessed religious faith" since plaintiff is "listed as
21   `Asatru/Pagan' in the Sentry inmate classification system." (Kandi Aff. #5 at 2,
22 ¶ 6). Plaintiff has not previously had any "disciplinary actions" filed against him at
23 FCI Lompoc. (Kandi Aff. #5 at 2, ¶ 5).
24         On or about November 5, 2016, plaintiff filed an inmate grievance which
25 complained about defendant Webster's "new policy" prohibiting inmates from
26 storing any legal materials under their bunk("November Grievance"). (SAC at 13,
27 ¶ 22; Kandi Aff. #5 at 2, ¶ 4; Kandi Aff. #5, Ex. A at 8-13). Plaintiff also "[has]
28 three, and soon to be four, active lawsuits against[FCI Lompoc] and members of
 1   its staff'(collectively "Plaintiffs Lawsuits"). (Kandi Aff. #5 at 2-3, ¶¶ 3, 7).
 2 Defendant Webster "was aware of the Plaintiff's M.B.T.A. lawsuit and was aware
 3 ~ that Plaintiff was assisting other inmates with their legal needs." (SAC at 13, ¶ 23).
 4         On August 24, 2017, defendant Webster confiscated one of plaintiff's books
 5   during a search of plaintiffs "bunkie's" area. (Kandi Aff. #5 at 3, ¶¶ 9-10, 14-15).
 6 On August 25, 2017, plaintiff retrieved his book from the bunkie's locker after it
 7 '~ was returned from the Unit Officer's office. (Kandi Aff. #5 at 4,¶ 16). Later that
     day defendant Webster came to plaintiff's bunk, asked about plaintiff's book "with
 9 the paper in it," and confiscated the book, stating that it "should have been
10 inventoried with [the] bunkie's property[,]" and that he had to check if plaintiff
1 1 "[could] even have [the] particular book." (Kandi Aff. #5 at 4,¶ 17). Plaintiff
12 informed defendant Webster that the book "was a religious philosophy book
13 [which] had been obtained lawfully" but the defendant did not want to discuss the
14 issue any further. (Kandi Aff. #5 at 4,¶ 17). The FCI Lompoc Education
15 Department and Chapel makes many books available to inmates which include
16 "alternate forms of writing" like plaintiff's book, yet defendant Webster "selected"
17 only plaintiff's book to be confiscated. (Kandi Aff. #5 at 6-7, ¶¶ 33-34).
18         On August 28, 2017, plaintiff was "summoned to the Lieutenant's Office"
19 and issued a "disciplinary shot" (i.e., a BOP "Incident Report") which charged
20 plaintiff with violating several disciplinary rules, specifically "Prohibited Act
21   Code[]" Section 296 ("[u]se ofthe mail for abuses other than criminal activity"),
22 Section 299("[c]onduct that disrupts or interferes with the security or orderly
23 running of the institution"), and Section 305 ("[p]ossession of anything not
24 authorized for retention or receipt by the inmate, and not issued to him through
25 regular channels"). (Kandi Aff. #5 at 4, ¶18).
26         The Incident Report signed by defendant Webster on August 28, 2017, noted
27 ~ that "[s]taff became aware of[the] incident" on August 28, 2017,[at] 5:00 p.m.[,]"
28 and described the incident as follows:


                                               5
 1                On 8/28/2017 at approximately 5:00 p.m. I was reviewing a
 2         book titled, "the Secret Teachings of all Ages", that I had previously
 3         found in the possession of[plaintiffJ..., and found a hand written
 4         paper in it. When I removed the book from [plaintiff) he had pointed
 5         out that there was a paper located in the book that he wanted. I had
 6         stated to him that we will leave everything in the book for a review
 7         since I was concerned about the book. The paper was the one that
 8        [plaintiff) had previously pointed out. The paper has codes written on
 9         it. Also noted was that the paper was placed in a chapter XXXIX(39)
10         of the book labeled,"The Cryptogram as a Factor in Symbolic
11         Philosophy." The chapter in the book is written about various ciphers,
12         codes and cryptograms. The chapter includes various pictures and
13         illustrations of these items. On the inside cover of the book [plaintiff)
14         has written his name and register number. [Plaintiff) claimed
15         ownership ofthe written paper located in the book and book. Books
16         on ciphers, codes or cryptograms are not authorized. Writing in
17         ciphers, codes or cryptograms is not authorized.
18 (Kandi Aff. #5, Ex. A at 4; see Kandi Aff. #5 at 4-5, ¶ 20).
19         The Incident Report "was NOT signed in Section 14" (i.e., "Incident Report
20 Delivered to Above Inmate by"),"was NOT dated in Section 15"(i.e., "Date
21   Incident Report Delivered"), and "was NOT time-logged in Section 16"(i.e.,"Time
22 Incident Report Delivered"). (Kandi Aff. #5 at 4, ¶ 19; Kandi Aff. #5, Ex. A at 4)
23 (emphasis in original). In addition, BOP rules state that "[s]anctions will not be
24 imposed in a capricious or retaliatory manner[,]" and that inmates "will ordinarily
25 receive an incident report within 24 hours of staff becoming aware of[an inmate's]
26 involvement in the incident." (SAC at 13, ¶ 20; Kandi Aff. #5 at 5, ¶ 23 (quoting
27 BOP Program Statement 5270.09)). Thus, plaintiff asserts that the Incident Report
28   was "invalid" because it "was issued four days late[.]" (Kandi Aff. #5 at 5, ¶ 23).


                                               C~
 1           On or about October 11, 2017, the Incident Report against plaintiff was
 2 "expunged" after a disciplinary hearing officer found "insufficient evidence to
 3 support the charge[s]" against plaintiff. (Kandi Af£ #1 at 2; Kandi Aff. #5, Ex. A
 4 at 7).3
 5           Plaintiff attests "[i]t is [his] sincere belief that [defendant] Webster's actions
 6 are in retaliation for [plaintiff's] use of the Administrative Remedy process, for
 7 ~ [his] filing of lawsuits against the Lompoc FCI institution and staff, and for helping
 8 other inmates with their legal needs." (Kandi Aff. #5 at 9, ¶ 39).
 9 III.      LEGAL STANDARDS GOVERNING SCREENING
10           As plaintiff is a prisoner proceeding on a civil rights complaint against
11   governmental defendants, the Court is obligated screen the Second Amended
12 Complaint, and is required to dismiss the action at any time it concludes the
13 complaint is frivolous or malicious, fails to state a claim on which relief may be
14 granted, or seeks monetary relief against a defendant who is immune from such
15 relief. See 28 U.S.C. § 1915A; 42 U.S.C. § 1997e(c); Bvrd v. Phoenix Police
16 Department, 885 F.3d 639, 641 (9th Cir. 2018)(citations omitted). The Court must
17 apply the same standard for screening the Second Amended Complaint as it does
18 for evaluating motions to dismiss under Federal Rule of Civil Procedure 12(b)(6).
19 See Rosati v. Id,
                  bi 791 F.3d 1037, 1039(9th Cir. 2015)(citation omitted).
20           Dismissal pursuant to Rule 12(b)(6) is proper only when a complaint fails to
21   assert a claim under a cognizable legal theory and/or fails to allege sufficient facts
22 to support such a claim. See Taylor v. Yee, 780 F.3d 928,935 (9th Cir. 2015)
23 (citation and quotation marks omitted), cert. denied, 136 S. Ct. 929(2016). Courts
24 evaluate the sufficiency of a complaint under the pleading standards set forth in
25 Rule 8 of the Federal Rules of Civil Procedure ("Rule 8"). See Zixian~ Li v. Kerry,
26
27
             3This Court refers to the unnumbered pages between pages 6 and 8 in the Kandi Aff. #5,
28 Ex. A collectively as Kandi Aff. #5, Ex. A at 7.

                                                      7
 1   710 F.3d 995, 998-99(9th Cir. 2013)(citation omitted). Under Rule 8, each
 2 complaint filed in federal court must contain a "short and plain statement ofthe
 3 claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). While
 4 Rule 8 does not require detailed factual allegations, at a minimum a complaint must
 5 allege enough specific facts to provide both "fair notice" of the particular claim
 6 being asserted and "the grounds upon which [that claim] rests." Bell Atlantic
 7 Cori. v. TwomblX, 550 U.S. 544, 555 & n.3 (2007)(citation and quotation marks
 8 omitted); see also Ashcroft v. Igbal, 556 U.S. 662,678(2009)(Rule 8 pleading
 9 standard "demands more than an unadorned, the-defendant-unlawfully-harmed-me
10 accusation")(citing id. at 555).
11         To avoid dismissal, a complaint must "contain sufficient factual matter,
12 accepted as true, to state a claim to relief that is plausible on its face." Byrd, 885
13 F.3d at 642(citations omitted); see also Johnson v. City of Shelby; Mississit~ni, 135
14 S. Ct. 346, 347(2014)(per curiam)(Twombly and Iabal instruct that plaintiff
15 "must plead facts sufficient to show that [plaintiff's] claim has substantive
16 plausibility"). A claim is "plausible" when the facts alleged in the complaint would
17 support a reasonable inference that the plaintiff is entitled to relief from a specific
18 defendant for specific misconduct. Iabal, 556 U.S. at 678 (citation omitted); see
19 also Keates v. Koile, 883 F.3d 1228, 1242(9th Cir. 2018)("[A][Section 1983]
20 plaintiff must plead that each Government-official defendant, through the official's
21   own individual actions, has violated the Constitution.")(quoting id. at 676);
22 Gauvin v. Trombatore,682 F. Supp. 1067, 1071 (N.D. Cal. 1988)(complaint "must
23 allege the basis of[plaintiff's] claim against each defendant" to satisfy Rule 8
24 pleading requirements)(emphasis added); Chappell v. Newbarth, 2009 WL
25   1211372, *3(E.D. Cal. May 1, 2009)("[A] complaint must put each defendant on
26 notice of Plaintiff's claims against him or her, and their factual basis.")(citing
27 Austin v. Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004)). Allegations that are
28 "merely consistent with" a defendant's liability, or reflect only "the mere


                                               8
 1   possibility of misconduct" do not "show[] that the pleader is entitled to relief'(as
 2 required by Fed. R. Civ. P. 8(a)(2)), and thus are insufficient to state a claim that is
 3 "plausible on its face." aI bal, 556 U.S. at 678-79 (citations and quotation marks
 4 omitted).
 5         Courts generally may consider only the contents of a complaint when
 6 evaluating the sufficiency of a complaint. United States v. Corinthian Colleges,
 7 655 F.3d 984, 998-99(9th Cir. 2011)(citation omitted). However, in certain
 8 circumstances a court may also consider documents attached to the complaint(or
 9 upon which the complaint "necessarily relies"), as well as judicially noticed matters
10 of public record. Id. at 999 (citations omitted); see also Tekle v. United States,
11   2002 WL 1988178 *3(C.D. Cal. 2002)(taking judicial notice of prior complaint
12 and exhibits)(citing Fed. R. Evid. 201(b)), affd,58 Fed. Appx. 768 (9th Cir.
13 2003).
14         At the screening stage,"well-pleaded factual allegations" in a complaint are
15 assumed true, while "[t]hreadbare recitals of the elements of a cause of action" and
16 "legal conclusions] couched as a factual allegation" are not. Id.(citation and
17 quotation marks omitted); Jackson v. Barnes, 749 F.3d 755, 763 (9th Cir. 2014)
18 ("mere legal conclusions `are not entitled to the assumption of truth"')(quoting
19 id.), cert. denied, 135 S. Ct. 980(2015); Fayer v. Vauehn, 649 F.3d 1061, 1064
20 (9th Cir.)("[C]onclusory allegations oflaw and unwarranted inferences are
21   insufficient to defeat a motion to dismiss.")(citations and quotation marks
22 omitted), cert. denied, 565 U.S. 1093 (2011). In addition, the Court is "not
23 required to accept as true conclusory allegations which are contradicted by
24 documents referred to in the complaint," Steckman v. Hart Brewing, Inc., 143 F.3d
25   1293, 1295-96(9th Cir. 1998)(citation omitted), and "need not [] accept as true
26 allegations that contradict matters properly subject to judicial notice or by exhibit,"
27 Surewell v. Golden State Warriors, 266 F.3d 979,988 (9th Cir.), amended on
28 denial of reh'~, 275 F.3d 1187(9th Cir. 2001)(citation omitted).
 1         In general, civil rights complaints are interpreted liberally in order to give
 2 pro se plaintiffs "the benefit of any doubt." Bvrd, 885 F.3d at 642 (citations and
 3 internal quotation marks omitted). Nonetheless, a pro se plaintiff must still follow
 4 the rules of procedure that govern all litigants in federal court, including the Rule 8
 5 requirement that a complaint minimally contain a short and plain statement of a
 6 plausible claim. See Ghazali v. Moran,46 F.3d 52, 54(9th Cir. 1995)(per curiam)
 7 ("Although we construe pleadings liberally in their favor, pro se litigants are bound
 8 by the rules of procedure.")(citation omitted), cert. denied, 516 U.S. 838(1995).
 9         If a pro se complaint is dismissed for failure to state a claim, the court must
10 "freely" grant leave to amend if it is "at all possible" that the plaintiff could correct
11   the pleading errors in the complaint by alleging "other facts." Cafasso v. General
12 Dynamics C4 Systems, Inc., 637 F.3d 1047, 1058 (9th Cir. 2011)(citation
13 omitted); Lopez v. Smith, 203 F.3d 1122, 1126-30 (9th Cir. 2000)(en banc)
14 (citation and quotation marks omitted). Nonetheless, courts have the discretion to
15   deny leave to amend in cases of undue delay, bad faith, undue prejudice to the
16 opposing party,"repeated failure to cure deficiencies by amendments previously
17 allowed," and futility. See Foman v. Davis, 371 U.S. 178, 182(1962); Cafasso,
18 637 F.3d at 1058 (citations omitted). Courts have "particularly broad" discretion
19 where a plaintiff"has previously amended the complaint." Cafasso, 637 F.3d at
20   1058 (citation and quotation marks omitted); see also Griggs v. Pace American
21   Groin, Inc., 170 F.3d 877, 879(9th Cir. 1999)("trial court's discretion ... is
22 particularly broad where, as here, a plaintiff previously has been granted leave to
23 amend."). A court may consider factual allegations outside ofthe complaint in
24 determining whether to grant leave to amend. See Broam v. Borman, 320 F.3d 1023,
25   1026 n.2(9th Cir. 2003).
26 ///
27 ///
28 ///

                                               10
 1 IIV.    DISCUSSION
 2         A.     The Second Amended Complaint Fails to State a Cognizable
 3                Claim Under the MBTA
 4                1.    Pertinent Law
 5         The MBTA is a federal criminal statute which generally makes it unlawful to
 6 actually or attempt to "pursue, hunt, take, capture [or] kill ...any migratory bird,
 7 any part, nest, or egg of any such bird..." without first obtaining a permit from the
 8 United States Fish and Wildlife Service("FWS"). Protect Our Communities
 9 Foundation v. Jewell, 825 F.3d 571, 585 (9th Cir. 2016)(citing 16 U.S.C.
10 §§ 703(a), 706, 707(a)(d)). While the MBTA does not explicitly provide a private
11   right of action for MBTA violations, certain individuals may still bring a civil suit
12 pursuant to the Administrative Procedure Act("APA")"to compel agency
13 compliance with the MBTA." See id. at 585 (citing City of Sausalito v. O'Neill,
14 386 F.3d 1186, 1203 (9th Cir. 2004)).
15         The APA provides that any person "adversely affected or aggrieved by
16 agency action within the meaning of a relevant statute" is entitled to judicial review
17 so long as the substantive statute expressly provides for judicial review, or the
18 challenged action constitutes a "final agency action for which there is no other
19 adequate remedy in a court." 5 U.S.C. §§ 702, 704 ("Section 702" and "Section
20 704," respectively); Heckler v. Chaney, 470 U.S. 821, 828(1985)(citing id.);
21   Navajo Nation v. United States Forest Service, 535 F.3d 1058, 1090(9th Cir. 2008)
22 (en banc)(citations omitted), cert. denied, 556 U.S. 1281 (2009); see also Lu,an v•
23 National Wildlife Federation, 497 U.S. 871, 882(1990)("When, as here, review is
24 sought not pursuant to specific authorization in the substantive statute, but only
25   under the general review provisions ofthe APA,the `agency action' in question
26 must be `final agency action."')(citing 5 U.S.C. § 704); Wild Fish Conservancy v.
27 Jewell, 730 F.3d 791, 800-01 (9th Cir. 2013)("To maintain a cause of action under
28 ///

                                               11
 1   the APA,a plaintiff must challenge `agency action' that is `final."')(citing Norton
 2 v. Southern Utah Wilderness Alliance, 542 U.S. 55, 61-62(2004)).
 3         "Agency action" under the APA includes "the whole or a part of an agency
 4 rule, order, license, sanction, relief, or the equivalent or denial thereof, or failure to
 5   act." 5 U.S.C. § 701(b)(2)(incorporating 5 U.S.C. § 551(13)); Norton, 542 U.S. at
 6 62(citations omitted); Wild Fish Conservancy, 730 F.3d at 800-01 (citing 5 U.S.C.
 7 § 551(13)). While the APA's statutory definition of agency action is "expansive,"
 8 it is "not so all-encompassing as to authorize ...judicial review over everything
 9 done by an administrative agency." Wild Fish Conservancy, 730 F.3d at 800-01
10~ (citation omitted).
11         In general, agency actions are "final" for APA purposes only if"they impose
12 an obligation, deny a right, or fix some legal relationship as a consummation ofthe
13 administrative process." Ukiah Valley Medical Center v. Federal Trade
14 Commission, 911 F.2d 261, 264(9th Cir. 1990)(citations and internal quotation
15   marks omitted); see enerallX Bennett v. Sear,520 U.S. 154, 177-78(1997)
16 ("final" agency action must(1)"mark the `consummation' of the agency's
17 decisionmaking process"(i.e., not be "merely tentative" or "interlocutory"); and
18 (2)be an action "by which `rights or obligations have been determined,' or from
19 which `legal consequences will flow[.]"')(citations omitted).
20         A person is "adversely affected or aggrieved by agency action within the
21   meaning of a relevant [substantive] statute"(e.g., MBTA)when he or she
22 personally suffers an injury that "falls within the `zone of interests' sought to be
23 protected by the statutory provision whose violation forms the legal basis for [the
24 plaintiff's] complaint."4 5 U.S.C. § 702; National Wildlife Federation, 497 U.S. at
25
26         4The U.S. Supreme Court provided the following example:

27         [T]he failure of an agency to comply with a statutory provision requiring "on the
28         record" hearings would assuredly have an adverse effect upon the company that
                                                                                        (continued...)

                                                   12
 1   883 (citation omitted); San Luis &Delta-Mendota Water Authority v. United
 2 States, 672 F.3d 676, 704(9th Cir. 2012)(citing id.); see also Sierra Club v.
 3 Morton, 405 U.S. 727, 734-35 (1972)(APA "`injury in fact' test" requires "injury
 4 to a cognizable interest" and proof that party seeking judicial review personally be
 5 "among the injured"). To determine whether a plaintiff is within the zone of
 6 interests of a statute allegedly violated, courts look "to the substantive provisions
 7 ofthe [statute], the alleged violations of which serve as the gravamen of the
 8 complaint." Cit~of Sausalito, 386 F.3d at 1200(quoting Bennett, 520 U.S. at 175).
 9 The zone of interest test "is not meant to be especially demanding." Match-E-Be-
10 Nash-She-Wish Band ofPottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012)
1 1 (quoting Clarke v. Securities Industry Association, 479 U.S. 388, 399(1987)).
12 APA plaintiffs need only show that their interests fall within the "general policy"
13 ofthose interests the underlying substantive statute intended to protect such that
14 interpretations of the statute's provisions or scope could directly affect them.
15 National Credit Union Administration v. First National Bank &Trust Co., 522 U.S.
16 479, 489(1998)(citation omitted). However, a plaintiff is not entitled to judicial
17 review pursuant to the APA where the interests at stake are only "marginally
18 related to or inconsistent with the purposes implicit in the [substantive] statute...."
19 City of Sausalito, 386 F.3d at 1200 (citations and internal quotation marks
20 omitted).
21          There is a "strong presumption" that the affirmative actions of an
22 administrative agency are subject to judicial review. 5 U.S.C. § 701(a)(2); Heckler,
23
24
            4(...continued)
25          has the contract to record and transcribe the agency's proceedings; but since the
            provision was obviously enacted to protect the interests of the parties to the
26          proceedings and not those ofthe reporters, that company would not be "adversely
27          affected within the meaning" of the statute.

28 National Wildlife Federation, 497 U.S. at 883.

                                                    13
 1   470 U.S. at 830-31; Pinnacle Armor, Inc. v. United States, 648 F.3d 708, 718 (9th
 2 Cir. 2011)(citations omitted). Nonetheless, the APA does not apply in certain
 3 narrow circumstances, such as when the substantive statute expressly precludes
 4 review, or the challenged agency action involves a function that has been
 5 completely "committed to agency discretion by law." See 5 U.S.C. § 701(a).
 6                2.    Analysis
 7         Even with the most liberal construction, the non-conclusory allegations in
 8 plaintiff's Second Amended Complaint fail to state a viable MBTA claim.
 9         First, the Second Amended Complaint does not plausibly allege that any
10 defendant violated the MBTA — i.e., actually did, or attempted to "pursue, hunt,
11   take, capture [or] kill ...any migratory bird, any part, nest, or egg of any such
12 bird" without first obtaining any permit required by the FWS. For instance,
13 plaintiff does not allege specific facts which support a reasonable inference that
14 MBTA regulations required a permit at all under the circumstances, or if so, that
15 plaintiff had personal knowledge of any factual basis for inferring that the requisite
16 permits, in fact, had not been obtained. Conclusory allegations that "the [BOP]
17 failed to first obtain the proper permits"(SAC at 1-2), "[t]he [BOP] did NOT have
18 a permit from the [DOI] to legally kill or harass a protected species during its
19 breeding season"(SAC at 9, ¶ 6),"[BOP] staff at Lompoc FCI have washed away
20 and killed active nesting Capistrano Swallows during breeding season WITHOUT
21   a permit to do so issued by the [FWS]"(SAC at 10, ¶ 1)(emphasis in original), and
22 "[t]he BOP's actions in killing the protected species WITHOUT a permit is a
23 [MBTA]violation"(SAC at 10, ¶ 2)(emphasis in original), do not plausibly
24 support any such inference. Nor do plaintiff's repeated assertions in his Opposition
25 that"THE DEFENDANTS ARE LYING!!!" (Opp. at 4)(emphasis in original).
26         Likewise, plaintiffls "Sworn Affidavits" incorporated into the Second
27 Amended Complaint do not reflect any specific facts which plausibly show, as
28 plaintiff contends,"the lack of a[] permit to destroy the protected swallows." (SAC

                                               14
 1   at 10, ¶ 5). To the contrary, plaintiff's submissions suggest that as recently as
 2 May 3, 2017 — i.e., nine(9)days before the instant action was commenced in
 3 federal court —plaintiff personally had no factual basis at all for claiming that any
 4 required permit had not been obtained. (See, e.~., Kandi Aff. #2, Ex. A at 1, 4-7
 5 [Freedom ofInformation Act request from plaintiff mailed to DOI on May 3, 2017,
 6 seeking "copies of all permits issued [in] 2017" to BOP's FCI Lompoc facility "for
 7 the removal of[MBTA]covered species, specifically swallows, including any
 8 attachments which detail the removal procedures allowed"]; Kandi Aff. #3 at 2
 9 [noting defendant Langford's June 16, 2017, response to plaintiff's inmate
10 grievance about alleged MBTA violations which stated "We understand our
11   obligations under the[MBTA]and we are complying with the [FWS] guidance in
12 addressing swallows nesting" and observing that the response "never addressed]
13 the issue of permitting as required by the MBTA and the [DOI]").
14         Second, the Second Amended Complaint also does not identify any distinct
15 "agency action" within the meaning of Section 702, much less one that was "final"
16 within the meaning of Section 704 that could plausibly support an APA action for
17 violation of MBTA. For example, as previously explained to plaintiff, the
18 challenged conduct —BOP officials' alleged destruction of swallows and swallow
19 nests "during breeding season" without apermit —does not appear fairly to fit
20 within the APA's narrow definition of a discrete "agency action" that might be
21   reviewable — i.e., an agency "rule, order, license, sanction, relief' or the equivalent.
22 5 U.S.C. § 551(13); cf.• e•~•, Wild Fish Conservancy, 730 F.3d at 801 (allegations
23 that DOI violated federal law while operating dams by closing certain waterway
24 gates in a manner that improperly harmed native fish populations "not fairly
25   analogous to a `rule, order, license, sanction,[or] relief" under APA agency
26 action)(citing 5 U.S.C. § 551(13)); Montana Wilderness Association, Inc. v.
27 United States Forest Service, 314 F.3d 1146, 1150(9th Cir. 2003)(Forest Service's
28 routine maintenance of hiking trails "does not fit into any of the statutorily defined

                                                15
 1   categories for agency action" under the APA)(citing National Wildlife Federation,
 2 497 U.S. at 899), vacated on other unds,
                                       ro  542 U.S. 917(2004).
 3         Moreover, the Second Amended Complaint does not plausibly allege that
 4 any challenged conduct involved "final" agency action — i.e., consummation of a
 5 formal administrative decisionmaking process which determined specific rights or
 6 obligations or resulted in certain legal consequences. At most plaintiff appears to
 7 be challenging certain acts taken in connection with day-to-day maintenance
 8 operations at FCI Lompoc —which do not constitute final agency action for APA
 9 purposes. Cf.,~e ~•, Wild Fish Conservancy, 730 F.3d at 801 (individual agency
10 actions involving "day-to-day operations" that merely implement operational plans
11   did not "mark the consummation ofthe agency's decisionmaking process");
12 Montana Wilderness Association, Inc., 314 F.3d at 1150 (Forest Service's
13 "[routine] trail maintenance and improvement work" not "final" agency action)
14 (citations omitted), vacated on other unds,
                                          ro  542 U.S. 917(2004); see also
15 National Wildlife Federation, 497 U.S. at 899(APA does not permit "general
16 judicial review of[a federal agency's] day-to-day operations.").
17         To the extent plaintiff suggests that the BOP's denial of plaintiff's inmate
18 grievances and administrative appeals regarding the MBTA claim constituted "final
19 agency action" for APA purposes(Opp. at 3), plaintiff is not entitled to the
20 injunctive relief sought. Here, the agency action plaintiff challenges in the Second
21   Amended Complaint is the alleged destruction of swallows and swallow nests at
22 FCI Lompoc in violation of the MBTA,not any mishandling of plaintiff's inmate
23 grievance or appeals in connection with exhaustion of available administrative
24 remedies for such claim.
25         Finally, the Second Amended Complaint does not plausibly allege that
26 plaintiffpersonally suffered injury to a type of interest protected by the MBTA.
27 Plaintiff does allege injury to his "aesthetic, conservational, and recreational"
28 interests —which arguably falls within the zone ofinterests protected by the
 1   MBTA. Cf.,~,e ~•, Lujan v. Defenders of Wildlife, 504 U.S. 555, 562-63(1992)
 2 ("Of course, the desire to use or observe an animal species, even for purely esthetic
 3 purposes, is undeniably a cognizable interest for purpose of standing."); National
 4 Wildlife Federation, 497 U.S. at 886 ("recreational use and aesthetic enjoyment"
 5 among interests Federal Land Policy and Management Act of 1976(FLPMA)and
 6 the National Environmental Policy Act of 1969(NEPA)"specifically designed to
 7 protect"); City of Sausalito, 386 F.3d at 1204(noting plaintiff's desire to preserve
 8 "presence of migratory birds" was interest protected by MBTA as component of
 9 city's interest in "ecological health and aesthetic appeal"). To demonstrate that
10 particular agency action adversely affected such environmental interests, however,
11   a plaintiff must plausibly allege that he or she personally used the natural area
12 allegedly affected, and that the challenged conduct would diminish the value of the
13 specific person's "aesthetic, conservational, and recreational" interests in that area.
14 See Friends ofthe Earth, Inc. v. Laidlaw Environmental Services(YOGI,Inc., 528
15 U.S. 167, 183(2000)("We have held that environmental plaintiffs adequately
16 allege injury in fact [for APA purposes] when they aver that they use the affected
17 area and are persons `for whom the aesthetic and recreational values of the area
18 will be lessened' by the challenged activity.")(citation omitted); cf., e•~•, Sierra
19 Club, 405 U.S. at 736("Nowhere in the pleadings or affidavits did [plaintiff
20 environmental organization] state that its members used][affected area] for any
21   purpose ...that would be significantly affected by the [challenged] actions....").
22         Here, plaintiff points to no specific factual allegations in any of his
23 submissions which suggest that plaintiff ever had access to areas at FCI Lompoc
24 where the swallows were nesting, much less that plaintiff had personally
25   used/enjoyed such areas in any specific manner or with any frequency at all such
26 that the destruction of protected swallows would materially diminish the value of
27 plaintiff's "aesthetic, conservational, and recreational" interests therein. Plaintiff's
28 vague and conclusory allegation in one of his affidavits that he "[had] witnessed

                                               17
 1   the destruction of completed swallow nesting colonies at the hands of BOP staff'
 2 (Kandi Aff. #2 at 1), without more, does not plausibly suggest that plaintiff's
 3 aesthetic or recreational use and enjoyment of any area of the FCI Lompoc facility
 4 would be significantly affected by the alleged destruction of protected swallows.
 5 Likewise, conclusory allegations that the BOP's actions "had a negative effect on
 6 the Plaintiff's `aesthetic, conservational, and recreational' religious beliefs and
 7 constituted a `concrete interest' which sufficiently `adversely affected or
 8 aggrieved' the Plaintiff'(SAC at 9,¶ 5), that "[p]laintiff's personal and religious
 9 beliefs constitute an `aesthetic, conservational, and recreational' interest [which]
10 the B.O.P.'s actions violated ...and `adversely affected or aggrieved' the
1 1 Plaintiff]"(SAC at 12, ¶ 13), or that "flagrent [sic] destruction of the swallows" by
12 FCI Lompoc staff"[were] a violation of[plaintiffs] aesthetic, conservational, and
13 recreational values ... in violation of the MBTA"(Kandi Aff. #1 at 3)do not show
14 that plaintiff personally suffered any direct injury to such interests.
15         To the extent plaintiff suggests that he suffered sufficient injury in fact
16 simply because the BOP refused to alter its behavior to suit plaintiff's personal
17 religious beliefs(SAC at 9, ¶ 5; SAC at 12, ¶¶ 13, 15; SAC at 18-19; Kandi Aff. #2
18 at 3-4), the Second Amended Complaint fails to allege a plausible basis for.
19 granting relief under the APA. See, e.~., Sierra Club, 405 U.S. at 740(declining to
20 construe APA as authorizing judicial review of agency action "at the behest of...
21   individuals who seek to do no more than vindicate their own value preferences
22 through the judicial process"); cf.• e•~•, Caldwell v. Caldwell, 545 F.3d 1126, 1131
23 (9th Cir. 2008)(alleged "psychological consequence [] produced by observation of
24 conduct with which one disagrees" insufficient injury to confer Article III
25 standing)(citing Valley Forge Christian College v. Americans United for
26 Separation of Church and State, Inc., 454 U.S. 464, 486(1982))(internal quotation
27 marks omitted), cert. denied, 556 U.S. 1127(2009); Navajo Nation, 535 F.3d at
28   1073("The Free Exercise Clause simply cannot be understood to require the

                                               18
 1   Government to conduct its own internal affairs in ways that comport with the
 2 religious beliefs of particular citizens.")(citing Bowen v. Rov,476 U.S. 693, 699-
 3 700(1986)).
 4          Accordingly, the Second Amended Complaint fails to state a viable APA
 5 claim predicated on violation of the MBTA.
 6          B.      The Second Amended Complaint Fails to State a Cognizable
 7                  Bivens Claim
 8          The Second Amended Complaint fails to state a viable Bivens claim
 9 predicated upon First Amendment retaliation claim against defendant Webster (the
10 only defendant who plaintiff appears to sue under such a theory) or any other
11   individual or defendant.
12                  1.     Pertinent Law
13         "To state a claim for damages under Bivens, a plaintiff must allege that a
14 federal officer deprived [the plaintiff) of his constitutional rights." Serra v. Lapin,
15 600 F.3d 1191, 1200(9th Cir. 2010)(citation omitted); see also Zi~lar v. Abbasi,
16   137 S. Ct. 1843, 1854(2017)(noting Bivens provides implied action for money
17 damages against individual federal officials for certain constitutional violations
18 similar to 42 U.S.C. § 1983)(citations omitted).5 There is no vicarious liability in
19 Bivens lawsuits. Iabal, 556 U.S. at 676 (citing, inter alia, Monell v. Department of
20 Social Services ofthe City of New York, 436 U.S. 658, 691 (1978)). Hence, a
21   government official may not be held liable under Bivens unless the particular
22 official's own actions caused the alleged constitutional deprivation. OSU Student
23 Alliance v. Rav,699 F.3d 1053, 1069(9th Cir. 2012)(citing id.), cert. denied, 571
24
25          SSince Bivens actions and actions under 42 U.S.C. § 1983 are significantly similar, cases
     decided under Section 1983 are generally applied by analogy when addressing an issue in a
26   Bivens action for which there is no case on point. See ~e        lv Starr v. Baca,652 F.3d 1202,
27   1206(9th Cir. 2011)("Although `more limited in some respects,' a Bivens action is the federal
     analog to an action against state or local officials under [Section] 1983.")(quoting Hartman v.
28   Moore, 547 U.S. 250, 254 n.2(2006)), cert. denied, 566 U.S. 982(2012).

                                                    19
 1   U.S. 819(2013). Allegations regarding Bivens causation "must be individualized
 2 and focus on the duties and responsibilities of each individual defendant whose
 3 acts or omissions are alleged to have caused a constitutional deprivation." Leer v.
 4 Mur~hX, 844 F.2d 628, 633(9th Cir. 1988)(citations omitted).
 5         "Prisoners have a First Amendment right to file grievances against prison
 6 officials ...." Watison v. Carter, 668 F.3d 1108, 1114(9th Cir. 2012)(citation
 7 omitted). Retaliation against a prisoner for exercising this right is an independent
 8 constitutional violation. Brodheim v. Crv, 584 F.3d 1262, 1269(9th Cir. 2009)
 9 (citations omitted). To state a First Amendment retaliation claim, an inmate must
10 allege that(1)he or she engaged in conduct that is protected under the First
11   Amendment;(2) a prison official took "adverse action" against the inmate;(3)the
12 inmate's protected conduct was the "substantial or motivating factor" underlying
13 the official's actions;(4)the official's retaliatory action "would chill or silence a
14 person of ordinary firmness from future First Amendment activities"; and (5)such
15 action "did not advance legitimate goals ofthe correctional institution" because it
16 was either "arbitrary and capricious" or "unnecessary to the maintenance of order
17 in the institution." Watison,668 F.3d at 1114-15 (citations and internal quotation
18 marks omitted); Brodheim, 584 F.3d at 1271 (citations and quotation marks
19 omitted).
20               2.     Analysis
21         Preliminarily, the Supreme Court's recent decision in Ziglar v. Abbasi
22 suggests that a damages claim for First Amendment retaliation based on the
23 allegations in the instant case may not be cognizable under Bivens. See e. ., Jones
24 v. Hernandez, 2017 WL 5194636, *12(S.D. Cal. Nov. 9, 2017)(declining to
25 "extend the Bivens remedy to a First Amendment retaliation claim in [certain]
26 circumstances")(citing, in part, Zig_lar, 137 S. Ct. at 1854-60).
27         In any event, as plaintiff was already informed with respect to materially
28 similar facts alleged in the First Amended Complaint, the non-conclusory

                                              20
 1   allegations in the Second Amended Complaint are not sufficient to state a viable
 2 First Amendment retaliation claim. In short, even assuming the First Amendment
 3 protected plaintiff's pursuit of the November Grievance and Plaintiff's Lawsuits,
 4 the Second Amended Complaint does not plausibly allege that any such protected
 5 conduct was the substantial or motivating factor underlying any adverse action by
 6 defendant Webster.
 7         To satisfy the causation element of a First Amendment retaliation claim, an
 8 inmate/plaintiff must demonstrate that there was a specific causal link between the
 9 defendant's alleged retaliatory conduct and the inmate's exercise of a constitutional
10 right. See ~e        X Hartman v. Moore, 547 U.S. 250, 259(2006)(citations
11   omitted); Pratt v. Rowland,65 F.3d 802, 807-08 (9th Cir. 1995). A plaintiff may
12 do so either with direct evidence of a defendant's retaliatory motive, or with
13 circumstantial evidence of the defendant's knowledge of the protected conduct at
14 issue plus some other evidence probative of retaliatory intent, such as
15 "(1) proximity in time between protected speech and the alleged retaliation;
16 (2)[that] the [defendant] expressed opposition to the speech; [or](3)other
17 evidence that the reasons proffered by the [defendant] for the adverse ...action
18   were false and pretextual." McCollum v. California Department of Corrections and
19 Rehabilitation, 647 F.3d 870, 882(9th Cir. 2011)(citation and quotation marks
20 omitted; alterations in original); see generallX Watison,668 F.3d at 1114 (direct
21   evidence of retaliatory intent "rarely" available).
22         Here, plaintiff does not contend that there is any direct evidence of
23 retaliatory motive, but the non-conclusory allegations in the Second Amended
24 Complaint do support an inference that defendant Webster had knowledge ofthe
25 November Grievance (which allegedly complained about such defendant
26 personally). Beyond that, however, plaintiff's conclusory allegations that
27 defendant Webster was "aware" that plaintiff had filed the instant lawsuit and "that
28 plaintiff[had been] assisting other inmates with their legal needs"(SAC at 13,

                                               21
      ¶ 23), and that plaintiff had several "active lawsuits against [FCI Lompoc] and
 2 members of its staff'(Kandi Aff. #5 at 2-3, ¶¶ 3, 7), without more, do not plausibly
 3 suggest that defendant Webster had knowledge of any other protected conduct.
 4 Hence, to satisfy the causation element plaintiff must identify circumstantial
 5 evidence which plausibly reflects other facts probative of retaliatory motive. As
 6 discussed below, the Second Amended Complaint does not do so.
 7           First, plaintiff does not allege that defendant Webster ever expressed
 8 ' opposition to any of plaintiff's protected conduct.
 9           Second, the Second Amended Complaint does not reflect any temporal
10 proximity between plaintiff's protected conduct and defendant Webster's actions
11    that would plausibly support an inference of retaliatory motive. For instance,
12 absent sheer speculation, the tenuous temporal connection between plaintiff's
13 November Grievance filed in 2016, on the one hand, and defendant Webster's
14 disciplinary charges in the Incident Report brought against plaintiff almost nine
15    months later, does not plausibly suggest that the former event was the "substantial
16 or motivating factor" ofthe latter.
17           Third, the Second Amended Complaint does not plausibly suggest that
18 defendant Webster proffered any false or pretextual reasons for the Incident Report
19 which might plausibly raise an inference of retaliatory motive. Even assuming, as
20 plaintiff suggests, that there were multiple errors in the Incident Report,6 plaintiff
21
22
             6Very liberally construing the Second Amended Complaint, and assuming plaintiffs non-
23 conclusory allegations to be true, plaintiff alleges that the Incident Report was deficient, in part,
     because (1)the Incident Report form erroneously listed the incident date as August 28, 2017 —
24
     the date plaintiff was issued the "disciplinary shot" — instead of August 24, 2017, when
25   defendant Webster first confiscated plaintiff's book(Kandi Aff. #5 at 3, ¶¶ 9-10, 14-15; Kandi
     Af£ #5 at 4, ¶ 18), and did not indicate whether or when a copy of it had been delivered to
26   plaintiff(Kandi Aff. #5 at 4, ¶ 19; Kandi Aff. #5, Ex. A at 4);(2) defendant Webster did not
27   deliver a copy of the Incident Report to plaintiff"within 24 hours" as BOP rules required(SAC
     at 13, ¶ 20; Kandi Aff. #5 at 5, ¶ 23(quoting BOP Program Statement 5270.09)); and (3)there
28                                                                                        (continued...)

                                                      22
 1   has not shown that such deficiencies plausibly suggest that there was any causal
 2 link between plaintiff's November Grievance and defendant Webster's Incident
 3 Report, much less one probative of retaliatory motive. For one example, plaintiff
 4 suggests that the Incident Report falsely listed the "Date of Incident" as August
 5 28, 2017 (i.e., the date defendant Webster purportedly "became aware of[the]
 6 incident" after he "found a hand written paper" while "reviewing a book ...[he]
 7 had previously found in [plaintiffs] possession")(Kandi Aff. #5, Ex. A at 4),
 8 instead of August 24, 2017 (i.e., the date when defendant Webster first confiscated
 9 plaintiff's book). Even if true, such date discrepancy by itself does not show (for
10 purposes of Rule 8)that defendant Webster intentionally "alter[ed]" or "falsified"
11   dates in the Incident Report in order to retaliate against plaintiff because of
12 protected conduct, rather than that the defendant simply made a clerical error.
13          Moreover, no matter how emphatically or how frequently repeated,
14 plaintiff's conclusory assertions that defendant Webster falsified the Incident
15 Report "by altering the dates ofthe incident and the date the report was issued"
16 (SAC at 9, ¶ 7; SAC at 13, ¶ 20), and "falsifying] the incident details"(SAC at 13,
17 ¶ 21), in order to "validate [the defendant's] lies[]"(SAC at 9, ¶ 7; SAC at 13,
18 ¶ 20), and "increase the severity ofthe possible consequences to the Plaintiff]"
19 (SAC at 13, ¶ 21), or "in an attempt to have the Plaintiff placed into Disciplinary
20 Segregation to prevent Plaintiff's further prosecution of this suit and in retaliation
21   for plaintiff's use of the Administrative Remedy grievance process[]"(SAC at 3,
22 ¶ 4), and/or "because the Plaintiff had previously filed staff grievances against
23 [defendant] Webster and because Plaintiff had filed suit against the institution[]"
24 (SAC at 9, ¶¶ 7-8), are insufficient to plausibly demonstrate retaliatory motive.
25
26          6(...continued)
27   was insufficient evidence to support the disciplinary violations with which defendant Webster
     had charged plaintiff(Kandi Af£ #1 at 2; Kandi Af£ #5 at 5-6, ¶¶ 25-32; Kandi Af£ #5, Ex. A
28   at 7).

                                                    23
     Likewise, plaintiff's conclusory allegation that defendant Webster only "selected"
 2 plaintiff's book to be confiscated despite the availability at FCI Lompoc of many
 3 other books with "alternate forms of writing" like plaintiff's (Kandi Aff. #5 at 6-7,
 4 ¶¶ 33-34), without more, is at best speculative, and thus insufficient to plausibly
 5 allege retaliatory motive.
 6           Consequently, plaintiff again fails to state a viable First Amendment
 7 Retaliation claim under Bivens.'
 8           C.      The Second Amended Complaint Largely Fails to Comply with
 9                   Rule 8
10           Here, much like its predecessor, the rambling and prolix allegations in the
11   Second Amended Complaint do little to frame plaintiff's claims with the simplicity,
12 conciseness, and clarity required by Rule 8. For example, much of the Second
13 Amended Complaint is consumed by conclusory legal argument. (See, e.~., SAC at
14   1-2, 4-5, 6-8; SAC at 10-17, ¶¶ 2-4, 6-12, 14-15, 17, 25, 29, 31-32, 34-36). In
15 addition, the Second Amended Complaint is often repetitious, argumentative,
16
17
           '  To the extent plaintiff's Bivens claim is predicated upon defendant Webster's asserted
18   violation of state law, i.e., the Bane Act, it likewise fails to state a claim because a Bivens action
     may be predicated only upon a deprivation of a federal constitutional right. See Serra, 600 F.3d
19   at 1200. To the extent the Second Amended Complaint is construed to allege astandalone/
20   separate violation ofthe Bane Act, the Court exercises its discretion to decline to exercise
     supplemental jurisdiction over such state claim in light of the dismissal of the federal claims over
21   which the Court has original subject matter jurisdiction. See 28 U.S.C. § 1367(c)(3)(district
22   court may decline supplemental jurisdiction over claim where "court has dismissed all claims
     over which it has original jurisdiction"); Carlsbad Technology, Inc. v. HIF Bio, Inc., 556 U.S.
23   635,639(2009)(recognizing district court's discretion to decide whether to exercise
     supplemental jurisdiction over state-law claims after district court dismissed "every claim over
24                                                                          Acri v. Varian Associates, Inc.,
     which it had original jurisdiction")(citations omitted); ~e•~•,
                                                                 see
25   114 F.3d 999, 1001 (9th Cir. 1997)(en banc)("[I]n the usual case in which all federal-law claims
     are eliminated before trial, the balance of factors ...will point toward declining to exercise
26   jurisdiction over the remaining state-law claims."')(citation and quotation marks omitted); see
27   also Lacey v. Maricopa County, 693 F.3d 896,940(9th Cir. 2012)(en banc)(district court must
     affirmatively indicate that it has exercised its discretion to decide whether to keep state claims in
28   federal court after all federal claims have been dismissed).

                                                       24
 1   cryptic, and at times unintelligible and/or fanciful (see SAC at 8-9, ¶ 3; SAC at 12-
 2 14, ¶¶ 16, 20, 24, 28; SAC at 16, ¶ 37; SAC at 18-20), asserts mere recitations of
 3 the elements of a claim(SAC at 9, ¶¶ 4-5, 7-9; SAC at 10-15, ¶¶ 2, 5, 11, 13, 15-16,
 4   18-19, 25, 30, 33), and/or makes conclusory factual allegations regarding multiple
 5   incidents involving various named and unnamed defendants and/or other
 6 individuals(SAC at 8-9, ¶¶ 2-3, 10; SAC at 10, 13-14, ¶¶ 1, 20-21, 23, 26-28; SAC
 7 at 17, ¶ 41). As noted above, and as plaintiff was previously informed, such
 8 general and conclusory allegations are insufficient to state any plausible claim for
 9 relief. See ~erallX
                en     Iabal, 556 U.S. at 680-84 (conclusory allegations in complaint
10 which amount to nothing more than a "formulaic recitation ofthe elements" are
11   insufficient under pleading standard in Fed. R. Civ. P. 8)(citations omitted); Pena
12 v. Gardner, 976 F.2d 469,471 (9th Cir. 1992)(Vague and conclusory allegations of
13 official participation in civil rights violations are not sufficient to state a claim
14 under Section 1983)(citing Ivey v. Board of Relents of University of Alaska, 673
15 F.2d 266, 268 (9th Cir. 1982)).
16         The Second Amended Complaint also never clearly connects any particular
17 event or incident to any specific legal claim against any particular defendant, and
18 fails to mention the specific date, time, duration, or location of any particular
19 incident which allegedly caused a deprivation of plaintiff's rights under federal
20 law. For one example, multiple allegations appear simply to assert that one or
21   more ofthe defendants and/or other unidentified individuals acted collectively to
22 injure plaintiff on unspecified occasions. (See, e.~., SAC at 10-11, ¶¶ 1, 11 [BOP
23 "staff' destroyed swallows without permit]; SAC at 12, ¶ 16 ["defendant's [sic]
24 chose to Haut [sic] the law"]). Conclusory allegations that an indistinguishable
25 group of defendants essentially engaged in identical misconduct, however, are
26 insufficient to show that plaintiff is entitled to relief from any individual defendant.
27 See, e.~., Gauvin,682 F. Supp. at 1071 (dismissing civil rights cause of action, in
28 part, because amended complaint "lumped [all defendants] together in a single,

                                               25
 1   broad allegation"); Chappell, 2009 WL 1211372, at *3("Generic identifiers such
 2 as `Defendants,' `the Defendants,' and `others'(without surname specificity) are
 3 insufficient to link a specific defendant to offending actions and will not suffice to
 4 place any Defendant on notice of Plaintiff's claims so as to prepare a defense.")
 5 (citation omitted).
 6         As plaintiff was previously cautioned, the Second Amended Complaint may
 7 be dismissed based on the foregoing alone. See Knapp v. Homan, 738 F.3d 1106,
 8   1109 & n.l (9th Cir. 2013)(violations of Rule 8's "short and plain statement"
 9 requirement "warrant dismissal")(citations omitted), cert. denied, 135 S. Ct. 57
10 (2014); Cafasso,637 F.3d at 1059("Rule 8(a) has been held to be violated by a
11   pleading that was needlessly long, or a complaint that was highly repetitious, or
12 confused, or consisted of incomprehensible rambling.")(citation and internal
13 quotation marks omitted); McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996)
14 (A complaint is subject to dismissal if"one cannot determine from the complaint
15   who is being sued, for what relief, and on what theory, with enough detail to guide
16 discovery."); Davis v. Ruby Foods, Inc., 269 F.3d 818, 820(7th Cir. 2001)("The
17 dismissal of a complaint on the ground that it is unintelligible is
18 unexceptionable.").
19         In addition, plaintiff fails to state a plausible claim based on the contents of
20 any of the "Sworn Affidavits" the Second Amended Complaint cryptically purports
21   to incorporate by reference. (See SAC at 4; SAC at 8-9, ¶ 3; SAC at 10, ¶ 5; SAC
22 at 17, ¶ 38). It is not the Court's responsibility to sift through the voluminous
23 affidavits and e~iibits attached to the Second Amended Complaint in an attempt to
24 unearth specific facts that might be pieced together to support some viable claim
25 for relief. See Stewart v. Ryan, 2010 WL 1729117, *2(D. Ariz. Apr. 27, 2010)("It
26 is not the responsibility ofthe Court to review a rambling narrative in an attempt to
27 determine the number and nature of a plaintiff's claims."); see also Gordon v.
28   Virtumundo, Inc., 575 F.3d 1040, 1066 (9th Cir. 2009)("[j]udges are not like pigs,

                                               26
 1   hunting for truffles buried in briefs")(citation omitted); Garst v. Lockheed-Martin
 2 Com•, 328 F.3d 374, 378(7th Cir.)("Rule 8(a) requires parties to make their
 3 pleadings straightforward, so that judges and adverse parties need not try to fish a
 4 gold coin from a bucket of mud.")(cited with approval in Knan~,738 F.3d at
 5   1 111), cert. denied, 540 U.S. 968(2003); cf.•,~e ~., Independent Towers of
 6 Washington v. Washin ton, 350 F.3d 925,929(9th Cir. 2003)(declining to "sort
 7 though the noodles" of"spaghetti approach" brief which "heaved the entire
 8 contents of a pot against the wall in hopes that something would stick" and left
 9 court to piece together the party's argument).
10         Even so, as discussed above, despite again expending a significant amount of
11   time and effort attempting to make sense out of plaintiff's voluminous Second
12 Amended Complaint and its attachments, this Court has not found —and plaintiff
13 has not persuasively pointed out —any comprehensible information therein which
14 might support liability under either of plaintiffs claims. Cf. Chapman v. Pier 1
15 Imports (U.S., Inc., 631 F.3d 939, 954(9th Cir. 2011)(en banc)("[A] liberal
16 interpretation of a ...civil rights complaint may not supply essential elements of
17 [a] claim that were not initially pled.")(quoting Pena,976 F.2d at 471)(quotation
18 marks omitted; ellipses in original).
19         D.     THE SECOND AMENDED COMPLAINT IS DISMISSED
20                WITHOUT FURTHER LEAVE TO AMEND
21         The instant Second Amended Complaint constitutes plaintiff's third
22 unsuccessful attempt to state a viable claim. In light of the foregoing, granting
23 plaintiff leave to file yet another amended complaint would be futile. As discussed
24 above, the MBTA claim still does not plausibly challenge "final agency action"
25 that might be reviewable under the APA or otherwise adequately state a claim for
26 relief and plaintiff's First Amendment retaliation claim does not appear to be
27 cognizable under Bivens at all, let alone to adequately state a claim for relief.
28 Plaintiff's submissions also fail to even remotely suggest that plaintiff could allege

                                              27
 1   other facts that might plausibly establish retaliatory motive by defendant Webster
 2 or any other BOP official. See ~e          X Broam v. Bo.~an, 320 F.3d at 1026 n.2
 3 (court may consider facts outside complaint when determining whether to grant
 4 leave to amend)(citation omitted).
 5         Moreover, the Court previously alerted plaintiff to the pleading defects in his
 6 first amended complaint, explained to plaintiff at length why his pleading was
 7 deficient, and granted plaintiff leave to file a second amended complaint that cured
 8 the identified defects. Nonetheless, despite such clear instructions, and drafting
 9 three separate versions of his complaint, plaintiff has proven unable or unwilling to
10 state a viable claim against any defendant based on essentially the same factual
11   allegations. Thus, it appears that granting plaintiff a fourth opportunity to draft a
12 complaint would be futile. See Williams v. California, 764 F.3d 1002, 1018-19
13 (9th Cir. 2014)(affirming dismissal of amended complaint without leave to amend
14 based on futility where, despite having received "two chances to articulate clear
15   and lucid theories underlying their claims" the plaintiffs merely repeated
16 allegations previously found deficient); see also Knave, 738 F.3d at 1110("When a
17 litigant knowingly and repeatedly refuses to conform his pleadings to the
18 requirements ofthe Federal Rules, it is reasonable to conclude that the litigant
19 simply cannot state a claim.")(emphasis in original); cf Serpa v. SBC
20 Telecommunications, Inc., 2004 WL 2002444, *4(N.D. Cal. Sep. 7, 2004)(where ~I
21   previous attempts to amend have failed to cure a deficiency and it is clear that
22 proposed amendment does not correct defect, court has discretion to deny motion
23 for leave to amend)(citation omitted).
24         Accordingly, the Second Amended Complaint is dismissed without further
25 leave to amend.
26 ///
27 ///
28 ///

                                               28
 1   V.    ORDERS
 2         IT IS THEREFORE ORDERED: (1)the Second Amended Complaint is
 3 dismissed without further leave to amend;(2)this action is dismissed with
 4 prejudice as to plaintiff's federal claims and without prejudice as to any state claim;
 5 (3)the Motion to Dismiss is denied as moot; and (4)Judgment shall be entered
 6 accordingly.
 7         IT IS FURTHER ORDERED that Clerk serve copies of this Order and the
 8 Judgment herein on plaintiff and counsel for defendants.
 9         IT IS SO ORDERED.
10
11   DATED:          ~y 1Y
12
13                                    \~
                                      '            ~.
14                                   HONORABLE FERN      O M. OLGUIN
15                                   UNITED STATES DISTRICT JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                             29
